 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LATWAHN McELROY,                                  No. 2:18-cv-2771-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    C. RAMOS, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On October 18, 2018, this court found that plaintiff had failed to pay the $400

19   filing fee required by 28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and

20   submit the affidavit and trust account statement required by 28 U.S.C. § 1915(a). Accordingly,

21   the court directed the Clerk to send plaintiff an Application to Proceed In Forma Pauperis,

22   ordered plaintiff to submit the filing fee or completed application within thirty days and warned

23   plaintiff that failure to do so may result in this action being dismissed. ECF No. 3. The time for

24   acting has now passed and plaintiff has not paid the required filing fee, submitted the completed

25   application for leave to proceed in forma pauperis or otherwise responded to the court’s order.

26           Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States

27   District Judge to this case.

28   /////
 1          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 7   objections shall be served and filed within fourteen days after service of the objections. The
 8   parties are advised that failure to file objections within the specified time may waive the right to
 9   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
10   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: December 6, 2018.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
